Exhibit 10.2

 

CREATIVE REALITIES, INC.

STOCK OPTION AGREEMENT

 

This Stock Option Agreement (this “Agreement”) is made and entered into as of
November 7, 2019, by and between Dennis McGill (“Optionee”), and Creative
Realities, Inc., a Minnesota corporation (the “Company”).

 

BACKGROUND

 

The Company has adopted the Creative Realities, Inc. 2014 Stock Incentive Plan
(as amended, the “Plan”) pursuant to which shares of Company common stock have
been reserved for issuance under the Plan. The Optionee will perform substantial
work on behalf of the Company in his capacity as a director of the Company and
as a consultant of the Company. The Company desires to provide Optionee an
option to purchase certain shares of Company common stock upon the terms and
conditions set forth herein, specifically including but not limited to the
restrictive covenants and related clawback provisions contained herein.

 

AGREEMENT

 

Now, Therefore, the parties hereby agree as follows:

 

1. Incorporation of the Plan by Reference. The terms and conditions of the Plan,
a copy of which has been earlier delivered to Optionee, are hereby incorporated
into this Agreement by this reference. In particular, the provisions of Section
9.13 of the Plan, respecting any sale of the Company, govern the terms and
conditions of this Agreement. In the event of any direct conflict or
inconsistency between the provisions of this Agreement and those of the Plan,
the provisions of the Plan shall govern and control. By its terms, the Plan may
be amended subsequent to the date of this Agreement, in which case the Plan as
so amended shall continue to govern and control the terms and conditions of this
Agreement in the case of any such direct conflict or inconsistency.

  



2.       Grant of Option; Exercise Price. Subject to the terms and conditions
herein set forth, the Company hereby irrevocably grants to Optionee, from shares
of common stock reserved under the Plan, the right and option (the “Option”) to
purchase all or any part of an aggregate of 25,000 shares of Company common
stock, $.01 par value per share (the “Shares”), at the per-Share exercise price
of $1.88 (the “Exercise Price”), which price is intended to be at least 100% of
the fair market value of the Company’s common stock on the grant date (i.e., the
date of this Agreement).



 

3. Exercisability and Vesting of Option. The Option shall be exercisable only to
the extent that all of the Option, or any portion thereof, has vested. Except as
provided in Section 4, 33% of the Option shall vest each year on the anniversary
of the date of this Agreement over three years beginning on the first
anniversary, but only for so long as Optionee continues to serve the Company as
a director, officer, employee or consultant.

 

 



1

 

 

Notwithstanding the foregoing, if a “Sale Transaction,” as such term is defined
in the Plan, occurs and the Committee exercises its power and right to cause all
or any portion of the Option to continue or be replaced under Section 9.13(c),
then the entirety of this Option will vest immediately upon the earlier of (i)
any termination of service by the Company without “cause” (as such term is
defined in Section 4(d) below) or (ii) 180 days after the consummation of the
Sale Transaction.

 

4. Term of Option. To the extent vested, and except as otherwise provided in
this Agreement, the Option shall be exercisable for ten years from the date of
this Agreement. Nevertheless, this Option may earlier vest or may earlier
terminate as set forth in the applicable paragraphs below:

 

(a) In the event of a termination of Optionee’s service to the Company or its
subsidiaries (whether as a director, officer, employee or consultant, as the
case may be) due to the death or disability of Optionee, then Optionee’s legal
representative may thereafter exercise the Option, to the extent then vested,
until the earlier of (i) 90 days after the death or disability of Optionee, as
applicable, or (2) the expiration of the Option set forth in the first sentence
of this Section 4. The unvested portion of the Option will terminate upon
Optionee’s death or disability.

 

(b) In the event of a termination of Optionee’s service to the Company or its
subsidiaries (whether as a director, officer, employee or consultant, as the
case may be) due to “cause” (including a voluntary departure by Optionee under
circumstances constituting “cause”), then the entire Option, regardless of
whether any portion thereof is then vested (including any portion of the Option
that may have vested in connection with a Sale Transaction), will thereupon
immediately terminate and be null and void without any further action required
on the part of the Company.

 

(c) In the event of a termination of Optionee’s service to the Company or its
subsidiaries (whether as a director, officer, employee or consultant, as the
case may be) under circumstances not involving or constituting “cause,” then the
unvested portion of the Option will thereupon terminate but that portion of the
Option that is vested as of the date of termination of service will continue to
be exercisable until the expiration of the Option set forth in the first
sentence of this Section 4.

 

(d) For purposes of this Agreement, the following events or circumstances will
constitute “cause”: (i) Optionee willfully destroys any property of the Company;
(ii) Optionee commits any act of dishonesty (as determined by the Company’s
Board of Directors in its reasonable discretion) with respect to the Company or
its business; (iii) Optionee uses or divulges, in violation of the written
policies applicable to Optionee or in violation of a written agreement to which
Optionee is bound, any confidential information of the Company (including
confidential information of subsidiaries); (iv) Optionee engages in any conduct
that is or could be materially detrimental to the Company, its business or its
reputation, including violation of written policies or refusal to abide by the
repeated directives of the Company, as determined by the Company’s Board of
Directors in its reasonable discretion; (v) Optionee is indicted or convicted of
a serious misdemeanor or felony; or (vi) Optionee uses alcohol or drugs in a
manner such that the Company, its business or it reputation, is or could be
jeopardized, as determined by the Company’s Board of Directors in its reasonable
discretion. In addition, if Optionee or its controlled entity that is a
consultant to the Company has a written consulting agreement with the Company or
one of its subsidiaries, and such consulting agreement contains a definition of
“cause” (or similar such term or concept) that is broader that the above, then
such additional and broader events or circumstances defining “cause” (or similar
such term or concept) are incorporated herein by this reference.

 



2

 

 

5. Method of Exercising Option. Subject to the terms and conditions of this
Agreement and the Plan, the Option may be exercised, in whole or in part, by
giving written notice to the Company specifying the number of Shares to be
purchased and accompanied by the full purchase price for such shares (which
written notice may be in the form of Notice of Exercise attached hereto). The
Exercise Price shall be payable: (a) in United States dollars upon exercise of
the Option and may be paid by cash, uncertified or certified check or bank
draft; (b) by delivery of shares of common stock in payment of all or any part
of the option price, which shares shall be valued for this purpose at the Fair
Market Value (as such term is defined in the Plan) on the date on which the
Option is exercised; or (c) at Optionee’s election, by instructing the Company
to withhold from the Shares issuable upon exercise of the Option shares of
common stock in payment of all or any part of the exercise price (and/or any
related withholding tax obligations, if permissible under applicable law), which
shares shall be valued for this purpose at the Fair Market Value or in such
other manner as may be authorized from time to time by the Company’s board of
directors or a compensation committee thereof. Any such notice shall be deemed
given when received by the Company at the address provided in Section 10 of this
Agreement. All Shares that shall be purchased upon the proper exercise of the
Option as provided herein shall be fully paid and non-assessable.

 

6. Rights of Option Holder. As holder of the Option, Optionee shall not have any
of the rights of a shareholder with respect to the Shares covered by the Option
except to the extent that one or more certificates for such Shares shall be
delivered to Optionee upon the due exercise of all or any part of the Option.

 

7. Transferability. The Option shall not be transferable except to the extent
permitted by Section 9.3 of the Plan.

 

8. Optionee Representations. Optionee hereby represents and warrants to the
Company that Optionee has reviewed with his or her own tax advisors the federal,
state and local tax consequences of the transactions contemplated by this
Agreement, including the grant of this Option by the Company. Optionee is
relying solely on such advisors and not on any statements or representation of
the Company or any of its agents. Optionee understands that Optionee will be
solely responsible for any tax liability that may result to Optionee as a result
of the transactions contemplated by this Agreement, including the grant by the
Company of the Option. Optionee further understands that, as to matters
involving an interpretation under the Plan, the Board of Directors of the
Company (or an applicable committee thereof) has sole and complete discretionary
authority to definitively interpret the Plan, which interpretation shall be
final, conclusive and binding upon the Optionee.

 



3

 

 

9. Securities Law Matters. Optionee acknowledges that the Shares to be received
upon any exercise of the Option may not have been registered under the
Securities Act of 1933 or the applicable securities laws of any state
(collectively, the “Securities Laws”). If such Shares shall have not been so
registered, Optionee acknowledges and understands that the Company is under no
obligation to register, under the Securities Laws, the Shares received by
Optionee or to assist Optionee in complying with any exemption from such
registration if Optionee should at a later date wish to dispose of the Shares.
Optionee acknowledges that, if not then registered under the Securities Laws,
any certificates representing the Shares shall bear a legend restricting the
transferability thereof in substantially the following form:

 

The shares represented by this certificate have not been registered or qualified
under federal or state securities laws. The shares may not be offered for sale,
sold, pledged or otherwise disposed of unless so registered or qualified, unless
an exemption exists or unless such disposition is not subject to the federal or
state securities laws. In its discretion, the Company may require that the
availability of any exemption or the inapplicability of such securities laws be
established by an opinion of counsel, the form and substance of which opinion
shall be reasonably satisfactory to the Company.

 

10. Notices. All notices and other communications required under this Agreement
will be in writing and will be deemed to have been duly given two days after
mailing, via certified mail return-receipt requested, to the applicable party at
the following addresses:

 

If to the Company: Creative Realities, Inc.     Attention: Chief Financial
Officer     13100 Magisterial Drive, Suite 100     Louisville, KY 40223        
If to Optionee: Dennis McGill          

 

11. General Provisions.

 

(a) The Option is granted pursuant to the Plan and is governed by the terms
thereof. The Company shall at all times during the term of the Option reserve
and keep available such number of Shares as will be sufficient to satisfy the
requirements of this Agreement.

 

(b) Nothing herein expressed or implied is intended or shall be construed as
conferring upon or giving to any person, firm, or corporation, other than the
parties hereto, any rights or benefits under or by reason of this Agreement.

 

(c) Each party agrees to execute such further documents as may be necessary or
desirable to effect the purposes of this Agreement.

 

(d) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.

 

(e) This Agreement, in its interpretation and effect, shall be governed by the
laws of the State of Kentucky applicable to contracts executed and to be
performed therein, and without regard to any of such state’s conflicts-of-law
provisions. Each party hereto irrevocably consents and submits to the exclusive
personal jurisdiction of any state or federal court located in the County of
Jefferson in the State of Kentucky, as well as to the jurisdiction of all courts
to which an appeal may be taken from such courts, for enforcement of this
Agreement. Each party hereto irrevocably waives any objection such party may
have to venue in the defense of an inconvenient forum to the maintenance of such
actions or proceedings to enforce this Agreement.

 

(f) If any portion of this Agreement is held invalid or inoperative, the other
portions of this Agreement shall be unaffected thereby and, so far as is
reasonable and possible, effect shall be given to the intent manifested by the
portion held invalid or inoperative.

    

* * * * * * *

  

4

 

 

In Witness Whereof, the undersigned have executed this Stock Option Agreement as
of the date first written above.

 

CREATIVE REALITIES, INC.         By: /s/ Richard Mills   Name: Richard Mills  
Title: Chief Executive Officer         OPTIONEE         /s/ Dennis McGill  
Dennis McGill  

    

Signature Page – Stock Option Agreement

 

5

 

 

NOTICE OF EXERCISE

CREATIVE REALITIES, INC.

STOCK OPTION AGREEMENT

 

(To be signed only upon exercise of stock option)

  

Pursuant to a Stock Option Agreement dated as of ____________________ (the
“Option Agreement”), the undersigned is the holder of an option (the “Option”)
to purchase 25,000 shares of common stock, $.01 par value per share, of Creative
Realities, Inc., a Minnesota corporation (the “Company”). In accordance with the
terms of the Option Agreement, the undersigned hereby irrevocably elects to
exercise the Option with respect to ____________ shares of common stock and to
purchase such shares from the Company, and herewith makes payment of
$____________ therefor:

 

☐by cash, uncertified or certified check or bank draft;

☐by delivery of shares of common stock; or

☐by instructing the Company to withhold from the shares issuable upon exercise
of the Option shares of common stock in payment of $____________ of the exercise
price (and/or any related withholding tax obligations, if permissible under
applicable law).

 

The undersigned requests that the certificate(s) for such shares be issued in
the name of ______________________________, and be delivered to
______________________________, whose address is set forth below the signature
of the undersigned.

 



Dated:                                                      (Signature)        
        (Address)                 (Address)                 (Social Security or
other Tax ID No.)

 

 

6



 

